07/02/2019
           IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                   Assigned on Briefs, at Knoxville, April 23, 2019

          YASIN SOLOMON HAWKINS v. STATE OF TENNESSEE

                Appeal from the Criminal Court for Davidson County
                   No. 2015-C-2127     Mark J. Fishburn, Judge


                            No. M2018-02155-CCA-R3-ECN
                        _____________________________

After a bench trial, a trial judge convicted the Petitioner, Yasin Solomon Hawkins, of
aggravated robbery and sentenced him as a career offender to thirty years in the
Tennessee Department of Correction. The Petitioner appealed his conviction presenting
only the issue of whether the trial court erred when it denied his motion to suppress his
statement to police. This Court affirmed the trial court’s judgment. State v. Yasin S.
Hawkins, No. M2017-02439-CCA-R3-CD, 2018 WL 4520949 (Tenn. Crim. App., at
Nashville, Sept. 20, 2018), perm. app. denied (Tenn. Jan. 16, 2019). The Petitioner then
filed a timely petition for writ of error coram nobis alleging that his arrest warrants were
newly discovered evidence and that they were procedurally flawed and invalid. The trial
court summarily dismissed the petition finding that the arrest warrants were not newly
discovered evidence and that, even if the warrants were flawed, any defect was cured by
the indictments. After review, we affirm the trial court’s judgment.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the court, in which THOMAS T.
WOODALL, P.J., and ROBERT H. MONTGOMERY, JR., J., joined.

Yasin Solomon Hawkins, Whiteville, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; David H. Findley, Senior
Assistant Attorney General; Glenn R. Funk, District Attorney General; and Janice
Norman, Assistant District Attorney General, for the appellee, State of Tennessee.

                                        OPINION
                                         I. Facts

      This case arises from a robbery of a Nashville hotel located on Old Hickory
Boulevard. We summarized the facts presented at the motion to suppress hearing and at
trial as follows:

       The [Petitioner] used a gun to demand money from the hotel employees and
       threatened harm if they did not give him “all of the money.” After
       receiving the cash, the [Petitioner] fled the building and drove away in a
       car. The robbery was captured on the hotel’s surveillance system. A
       Davidson County grand jury indicted the [Petitioner] for the aggravated
       robbery of Rita Patel and the aggravated assault of Atul Kumar.

                                  A. Motion to Suppress

              The [Petitioner] filed a motion to suppress his statement made to the
       police. He asserted that, due to his intoxication, he was unable to make a
       knowing and voluntary waiver of his rights. At the hearing on the motion,
       the parties presented the following evidence:             Sam Tetterton, a
       Metropolitan Nashville Police Department (“MNPD”) officer, testified that
       he interviewed the [Petitioner] on July 17, 2016. The [Petitioner] had been
       involved in a single vehicle crash. Police officers at the scene of the crash
       notified robbery detectives about “an alert” associated with the [Petitioner],
       indicating that he should be interviewed about the hotel robbery. Detective
       Brian Stanley and Detective Tetterton conducted the video-recorded
       interview of the [Petitioner].

               ....

               The State presented the video-recording of the interview. . . .

              During the interview, the [Petitioner] explained that he came into
       debt ($1800 due to drugs) to someone, later identified as a drug dealer. The
       drug dealer, “Town,” gave him the silver Dodge Challenger and made him
       commit robberies to repay the debt. The [Petitioner] explained to the
       officers how he crashed the vehicle. He said that the drug dealer chased
       him down in a white Honda. The [Petitioner] said that he did not wear a
       mask during the robbery and stated that he was on the surveillance video
       footage. He confirmed that he had robbed a hotel in La Vergne, a hotel on
       Bell Road, and one in Murfreesboro.

              The [Petitioner] said that he did not hurt anyone during the robberies
       and that he returned the pistol used during the robberies to the drug dealer.
       He provided the detectives with some information about the drug dealer.
       The [Petitioner] was responsive to the detectives’ questions. He told the
                                              2
detectives about his prior eighteen-year sentence and his drug addiction.
While Detective Tetterton explained to the [Petitioner] the process that the
Dodge Challenger would undergo, Detective Stanley left the room. The
[Petitioner] stated that he was high, and Detective Tetterton asked if he was
high when he conducted the robberies. The [Petitioner] sorted through
items in his wallet searching for a phone number. He asked if he would be
able to place a phone call, and Detective Tetterton confirmed that he would
be allowed to make a phone call. The [Petitioner] told Detective Tetterton
that he had been sleeping in the Dodge Challenger because he was
homeless due to his drug addiction. He told Detective Tetterton that he was
tired.

      ....

                              B. Bench Trial

       On July 9, 2015, Radhika Patel was working as an assistant manager
at a hotel located on Old Hickory Boulevard in Davidson County,
Tennessee. She saw the [Petitioner] walking around the hotel and assumed
he was a guest of the hotel. The [Petitioner] came into the lobby area, and
she offered him assistance, which he declined. The [Petitioner] lingered in
the area for approximately fifteen minutes looking at “fliers.” The hotel
manager, Atul Kumar, also offered the [Petitioner] assistance and, again,
the [Petitioner] declined. A guest came in regarding a question about his
reservation and, after the guest left, the [Petitioner] raised a gun and
demanded the money in the hotel’s cash drawer. Ms. Patel opened the
drawer and gave him all of the cash inside. While pointing the gun at the
manager, the [Petitioner] ran out the door with the cash and got into a
Dodge Challenger and drove away.

        On the morning of July 9, 2015, Officer Brian Murphy, an MNPD
officer, responded to a call about a suspicious person at an apartment
complex. Officer Murphy found the [Petitioner] asleep in a breezeway of a
building and woke the [Petitioner]. The [Petitioner] was distinctly dressed
in a “very noticeable Hawaiian shirt” and had “very identifiable tattoos.”
The [Petitioner] provided his name and said that he was waiting for the
pool to open. He admitted that he was not a resident of the apartment
complex but stated that he lived in a townhome nearby. The [Petitioner]
was cooperative and when the apartment complex elected not to prosecute
for trespass, the [Petitioner] left.

                                     3
              Toward the end of his shift, Officer Murphy heard a dispatch that
       released a suspect description related to a hotel robbery. The suspect
       description included clothing that matched what the [Petitioner] had been
       wearing that morning at the apartment complex. Officer Murphy
       responded to the hotel, watched surveillance footage, and confirmed that,
       based upon his earlier interaction with the [Petitioner], the robber in the
       surveillance footage was the [Petitioner].

              Detective Tetterton testified consistently with his testimony at the
       suppression hearing. He identified the video recording of his interview
       with the [Petitioner], and the trial court admitted the video recording into
       evidence.

               After hearing this evidence, the trial court found the [Petitioner]
       guilty beyond a reasonable doubt of aggravated robbery and acquitted the
       [Petitioner] of the aggravated assault charge. At a subsequent sentencing
       hearing, the trial court imposed a sentence of thirty years in the Tennessee
       Department of Correction.


Hawkins, 2018 WL 4520949, at *1-3.

        On October 15, 2018, the Petitioner filed a petition for a writ of error coram nobis.
In it, he alleged that he had not received his arrest warrants with his original packet of
discovery but had written to the Davidson County Criminal Court clerk in order to obtain
a copy of his arrest warrants. He asserted that he discovered that the arrest warrants were
not signed by a judge or magistrate. He then wrote the Davidson County Criminal Court
clerk again asking for signed copies of the arrest warrants and received that which he
asserts are “forged” copies. He argued that he was, therefore, falsely arrested pursuant to
these warrants, that the State failed to disclose this exculpatory evidence, and that his
void warrants invalidate all subsequent proceedings.

        The trial court summarily dismissed the petition for writ of error coram nobis. In
its order, the trial court found:

              This matter is before the Court upon a petition for writ of error
       coram nobis in which the Petitioner submits copies of his arrest warrants
       and claims they were improperly executed. He claims that because the
       copies he received did not show that they were endorsed by the magistrate
       or the arresting officer he is entitled to relief. The judgment became final in
       his case on November 4, 2017, and this petition was filed on October 15,
                                             4
       2018.

               ....

               This case was timely filed; however, what [the] Petitioner is
       asserting is a supposed defect in procedure, not newly discovered evidence.
       Furthermore, there has been no showing that the copies of the warrants
       [that the] Petitioner submitted changed the outcome of the case in any way.
       [The] Petitioner was indicted on this case on September 15, 2015. If one
       were to assume, strictly for argument[’]s sake, there was a defect in the
       warrants, these defects were cured by the Grand Jury indictment. The
       petition is DISMISSED.

       It is from this judgment that the Petitioner now appeals.

                                        II. Analysis

        On appeal, the Petitioner contends that his arrest warrants were improperly
executed and forged and this was “newly discovered evidence” and also a violation of
Brady v. Maryland, 373 U.S. 83 (1963), in that the warrants were suppressed by the
State. The State counters that the trial court properly dismissed the coram nobis petition.
It posits that there was no evidence seized from the Petitioner at the time of arrest that
inculpated him. Furthermore, the Petitioner was caught and identified from hotel security
video as being the perpetrator of this offense, so he cannot show how any evidence would
have resulted in a different judgment. Finally, the State contends that any error was
procedural and cured by the subsequent indictment. We agree with the State.

       The writ of error coram nobis is a post-conviction mechanism with a long-standing
history rooted in the common law and the State of Tennessee. See State v. Vasques, 221
S.W.3d 514, 524-26 (Tenn. 2007). It is well-established that the writ of error coram
nobis “is an extraordinary procedural remedy . . . [that] fills only a slight gap into which
few cases fall.” State v. Mixon, 983 S.W.2d 661, 672 (Tenn. 1999). The decision to
grant or to deny a petition for the writ of error coram nobis on its merits rests within the
sound discretion of the trial court. Ricky Harris v. State, 301 S.W.3d 141, 144 (Tenn.
2010) (citing Vasques, 221 S.W.3d at 527-28). We, therefore, review for abuse of
discretion. See State v. Workman, 111 S.W.3d 10, 18 (Tenn. Crim. App. 2002).
Tennessee Code Annotated section 40-26-105(b) provides, in pertinent part:

               Upon a showing by the defendant that the defendant was without
       fault in failing to present certain evidence at the proper time, a writ of error
       coram nobis will lie for subsequently or newly discovered evidence relating
                                              5
       to matters which are litigated at the trial if the judge determines that such
       evidence may have resulted in a different judgment, had it been presented at
       trial.

       A petition for a writ of error coram nobis may be dismissed without a hearing and
without the appointment of counsel for a hearing if the petition does not allege facts
showing that the petitioner is entitled to relief. See Harris, 301 S.W.3d at 153-54 (Koch,
J., concurring in part and concurring in result) (noting that evidentiary hearings on coram
nobis petitions need only be conducted when they are essential and that petitions may be
dismissed if the averments in the petition are insufficient to warrant relief); see also
Clarence D. Schreane v. State, No. E2012-01202-CCA-R3-PC, 2013 WL 173193, at *7
(Tenn. Crim. App., at Knoxville, Jan. 16, 2013) (citing Richard Hale Austin v. State, No.
W2005-02591-CCA-R3-CO, 2006 WL 3626332, *6 (Tenn. Crim. App., at Jackson, Dec.
13, 2006)). “As a general rule, subsequently or newly discovered evidence which is
simply cumulative to other evidence in the record . . . will not justify the granting of a
petition for the writ of error coram nobis when the evidence, if introduced,” might not
have resulted in a different outcome. State v. Hart, 911 S.W.2d 371, 375 (Tenn. Crim.
App. 1995) (citations omitted); see also Vasques, 221 S.W.3d at 525-28 (noting that
proper standard of review is whether the proffered evidence “might have” resulted in a
different outcome rather than whether it “would have” resulted in a different one).

       In this case, we conclude that the trial court did not err when it summarily
dismissed the Petitioner’s petition for a writ of error coram nobis. We first note that there
are in fact signed copies of the arrest warrant in the record. While the Petitioner alleges
that these are forged, he offers no proof to support that contention, other than the
unsigned copies originally forwarded to him. Further, this court has also held that a valid
indictment cures any defect in a warrant. See Bobby Lee Scales, Jr. v. Dwight Barbee,
Warden, No. W2012-00163-CCA-R3-HC, 2012 WL 4017375, at *1 (Tenn. Crim. App.,
at Jackson, Sept. 12, 2012), perm. app. denied (Tenn. Feb. 12, 2013). Finally, in the
event that the warrants were arguably invalid, the Petitioner cannot show that his
judgment “might have” been different had evidence seized during his arrest been
suppressed.

       To the extent that the Petitioner contends that the State violated Brady by not
disclosing his arrest warrants, the Tennessee Supreme Court recently has held that “a
coram nobis proceeding is not the appropriate venue to determine whether [a petitioner’s]
constitutional rights under Brady were violated.” Nunley v. State, 552 S.W.3d 800, 821
(Tenn. 2018). We conclude that the Petitioner is not entitled to relief on this issue.

                                     III. Conclusion

                                             6
       In accordance with the foregoing reasoning and authorities, we affirm the trial
court’s judgment.

                                              _________________________________
                                              ROBERT W. WEDEMEYER, JUDGE




                                          7